            Case 1:19-cv-05196-JMF Document 88 Filed 11/16/20 Page 1 of 2




November 13, 2020
                                                                          John Siegal
                                                                          direct dial: 212.589.4245
                                                                          jsiegal@bakerlaw.com

VIA ECF

Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re:       New York City Transit Authority v. Express Scripts, Inc., No. 1:19-cv-05196-JMF
          (S.D.N.Y.)

Dear Judge Furman:

         We represent the plaintiff New York City Transit Authority and write with the consent of
counsel for defendant Express Scripts to request rescheduling of the pre-trial conference
currently scheduled for November 18, 2020 at 3:00 p.m. In the parties’ November 12, 2020 joint
letter (ECF No. 85), the parties provided the following dates and times that all counsel would be
available for a telephonic pre-trial conference in accordance with the Court’s November 9, 2020
order (ECF No. 83):
         Thursday, November 19: 9:00-11:00 ET and 2:00-5:00 ET
         Friday, November 20: All day
         The joint letter excluded November 18, 2020 as a date because plaintiff's counsel will be
engaged that afternoon in oral argument in the Appellate Division, First Department on Express
Scripts’ appeal from dismissal of the state court action between these parties. Apparently, the
joint letter was unclear that counsel were seeking a brief adjournment of the pretrial conference
to avoid this scheduling conflict, and we apologize for the confusion. If the above dates and
times do not work for the Court, the parties will confer and provide alternative dates for the
Court's convenience.

Respectfully submitted,

/s/ John Siegal
             Case 1:19-cv-05196-JMF Document 88 Filed 11/16/20 Page 2 of 2


                                             The pretrial conference originally scheduled for November 18, 2020, is
John Siegal                                  rescheduled to November 19, 2020 at 4:00 p.m. The parties (and members
Partner                                      of the public who wish to join) should use the same call-in information
                                             found in the Court's previous Order, ECF No. 86. The parties are reminded
                                             to email the Court no later than 24 hours before the conference a list of
                                             names and telephone numbers for counsel who may speak during the
                                             conference. The Clerk of Court is directed to terminate ECF No. 87. SO
                                             ORDERED.




                                                                                November 16, 2020




                                                                   2
C:\Users\mshifrin\Desktop\MTA\Joint Ltr. to J. Furman re PTC adjournment.docx
